Case 3:19-bk-04066-JAF Doc11 Filed 12/05/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
In Re:
Charles A. Vista
and Tina R. Vista, Case No. 3:19-bk-04066-JAF

Debtors. /

MOTION TO COMPEL DEBTORS
TO TURNOVER PROPERTY TO THE TRUSTEE

Pursuant to 11 U.S.C. §542, the Trustee, through his undersigned counsel, files this Motion to
Compel Debtors to Turnover Property to the Trustee and states unto the Court as follows:

1. The property of the bankruptcy estate, pursuant to 11 U.S.C. §541, includes the following:

2001 Toyota Highlander VIN: JTEGF21A010006846; 2011 Honda Odyssey VIN:
5FNRLSH9XBB002695; 1996 Dodge Dakota VIN: 1B7FL26PXTS578083; family room:
bookcase, chair, sofa, table, desk, lamps (4), misc. decor, rug, dvds, books, cds, hallways:
linens, decor, Kitchen: range/oven, refrigerator, microwave, dishes, pots/pans, cookware,
utensils, table and chairs, master bedroom: bed, bedding, chest, dresser, lamps (2), Bedroom
Two: bed, bedding, chair, desk, dresser, lamp, Guestroom: used for storage, bedding, Home
Office: desk, chair, books, misc. appliances: dryer, washing machine, lawn mower, weed
wacker, misc.: lawn furniture, luggage, tools, Christmas decorations; TV, laptop, printer;
clothes for 2 people; wedding bands; Bank of America checking xxx0269; Bank of America
savings xxx1946; VyStar Credit Union xx0177; VyStar Credit Union xxx4119; VyStar Credit
Union xxx4598; 2019 federal income tax return and refund.

2. Said property is property which the Trustee may use, sell or lease pursuant to Section 363 of the
Bankruptcy Code.

3. The trustee is entitled to a turnover of said property pursuant to 11 U.S.C. §542.

ROBERT ALTMAN, P.A.

/S/ Robert Altman

Robert Altman, Trustee

Florida Bar No. 346861

P.O. Box 922

Palatka, Florida 32178-0922

(386) 325-4691 / (386) 256-1423 Facsimile

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true and correct copy of the Motion to Compel Debtors to Turnover
Property to the Trustee was furnished to Charles A. Vista and Tina R. Vista, 3396 Glenn Hollow Court,
Jacksonville, FL 32226 and to Marilyn G. Wells, Esquire, 2064 Park Street, Jacksonville, FL 32204, by US.
first class mail, postage prepaid or electronic filing CM/ECF on December _% _, 2019.

ROBERT ALTMAN, P.A.
/S/ Robert Altman
Robert Altman, Trustee

 
Case 3:19-bk-04066-JAF Doc11 Filed 12/05/19 Page 2 of 2

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
IN RE:

Charles A. Vista
and Tina R. Vista, Case No.3:19-bk-04066-JAF
Debtors.
/

NOTICE OF PRELIMINARY HEARING

NOTICE IS HEREBY GIVEN:
in Courtroom 4D, 300 North Hogan Street, 4th floor, Jacksonville, Florida, a preliminary hearing will be
held on January 22, 2020 at 1:30 p.m. before the Honorable Jerry A. Funk, United States Bankruptcy Judge,
to consider and act upon the following matters:

MOTION TO COMPEL DEBTORS TO TURNOVER PROPERTY TO THE TRUSTEE

Appropriate Attire. You are reminded that Local Rule 5072-1(b)(16) requires that all persons appearing in
court should dress in business attire consistent with their financial abilities. Shorts, sandals, shirts without
collars, including tee shirts and tank tops, are not acceptable.

Avoid delays at courthouse security checkpoints. You are reminded that Local Rule 5073-1 restricts the entry
of cellular telephones and, except in Orlando, computers in the Courthouse absent a specific order of
authorization issued beforehand by the presiding judge. Please take notice that as an additional security
measure a photo ID is required for entry into the Courthouse.

a
Dated: December ‘> , 2019.
ROBERT ALTMAN, P.A.

/S/ Robert Altman

Robert Altman, Trustee

Florida Bar #346861

P.O. Box 922

Palatka, Florida 32178-0922

(386) 325-4691 / Fax No. (386) 256-1423

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the Notice of Preliminary Hearing on Motion
to Compel Debtors to Turnover Property to the Trustee was furnished to Charles A. Vista and Tina R. Vista,
3396 Glenn Hollow Court, Jacksonville, FL 32226 and to Marilyn G. Wells, Esquire, 2064 Park Street,
Jacksonville, FL 32204 by U.S. First Class Mailon December 4 __,2019 postage prepaid, or electronically
or electronic filing CM/ECF.

/S/ Robert Altman
Robert Altman, Trustee
